Citation Nr: 0304448	
Decision Date: 03/12/03    Archive Date: 03/24/03

DOCKET NO.  99-17 876A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia

THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
fractures of anterior maxilla, right molar bone and right 
mandible. 

2.  Entitlement to service connection for complete loss of 
teeth with significant bone loss of maxilla and mandible.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from March 1957 to March 
1959 and from June 1963 to September 1963.

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of May 
1998, by the Roanoke, Virginia Regional Office (RO), which 
granted service connection for fractures of anterior maxilla, 
right molar bone, and right mandible, and assigned a 
noncompensable evaluation, effective October 28, 1997; 
however, the RO denied veteran's claim for service connection 
for complete loss of teeth with significant bone loss of 
maxilla and mandible.  The veteran perfected a timely appeal 
to the above determination.  

In his September 1999 Substantive Appeal, the veteran 
requested a hearing before a Member of the Board in 
Washington, D.C.  However, in a correspondence received by 
the RO in June 2002, the veteran withdrew his request for a 
hearing.  38 C.F.R. § 20.704(e) (2002).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran incurred trauma to the 7th, 8th, and 9th 
teeth in service, which were repaired, with no loss of 
substance of body of maxilla or mandible.  The residuals of 
the fracture of the anterior maxilla, right molar bone and 
right mandible are not productive of nonunion or malunion of 
the maxilla, loss of the maxilla.  

3.  The veteran's complete loss of teeth with significant 
bone loss of the maxilla and mandible are not the result of 
service trauma.  

4.  Complete loss of teeth with significant bone loss of the 
maxilla and mandible was not caused or made permanently worse 
by the loss of teeth 7, 8, or 9.

CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
fractures of anterior maxilla, right molar bone and right 
mandible, since October 28, 1997, are not met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West. 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, 
4.150, Diagnostic Code 9913 (2002).  

2.  Complete loss of teeth with significant bone loss of 
maxilla and mandible was not incurred in or aggravated by 
active military service, and is not proximately due to a 
service connected disease or disability.  38 U.S.C.A. 
§§ 1131, 1712, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.310, 3.381, 4.150, 17.161 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background.

The veteran's service medical and dental records show that a 
dental examination accomplished in September 1957 revealed 
all 12 of the veteran's molars to be absent, with partial 
upper and lower plates for replacement of 8 of the molars.  
Tooth number 28 was also absent and was apparently replaced 
by a denture.  Several other teeth, including teeth #s 7, 8 
and 9 were noted to show fillings or other restorations.  

The service medical records indicate that the veteran was 
involved in a motor vehicle accident in August 1958; he was 
admitted to an Army hospital for treatment of injuries, which 
included a compound fracture of the maxilla, compound 
fracture of the right cheekbone, and a simple fracture of the 
right mandible in the subcondylar area.  He underwent an open 
reduction depressed fracture of the right molar bone and 
insertion of the right craniomaxillary suspension wires.  He 
was returned to duty on September 26, 1958, at which time he 
was considered to be healed.  

In October 1958, impressions for dentures for teeth #s 7, 8 
and 9, in addition to other teeth noted to be absent in 
September 1957, were taken.  The upper and lower partial 
dentures were completed in November 1958.  

January and February 1959 entries in the dental treatment 
records refer to repair of dentures.  The separation 
examination, conducted in February 1959, shows that teeth #s 
7, 8 and 9, as well as 6 molars (17, 18, 19, 30, 31, and 32) 
were replaced by dentures.  

Post service medical records dated in the 1970's and 1980's, 
including VA as well as private treatment reports, reflect 
treatment for several disabilities including dental problems.  
A VA compensation examination in February 1983 noted the 
presence of full upper and partial lower dental plates.  
Private dental treatment records dated in 1983 and January 
1985 include references to missing teeth, dentures, crowns, 
and periodontal disease.  

A VA dental examination in August 1987 showed that all 
natural upper teeth and most lower teeth were absent.  There 
was atrophy of the anterior maxillary dental ridge.  It was 
noted that the veteran's mouth was extremely dry because of 
medication he was taking.  The dentist stated that this 
xerostomia will lead to rapid breakdown of existing natural 
teeth.  He noted that existing dentures were marginally 
satisfactory and needed to be relined.  

The veteran's claim for service connection for fractures of 
anterior maxilla and right mandible, as well as for complete 
loss of teeth and bone loss was received in October 1997.  

The veteran was afforded a VA dental examination in December 
1997, at which time he complained of loss of maxillary bone 
and ill-fitting dentures.  On examination, it was observed 
that the veteran was edentulous, complete maxillary and 
mandibular.  There was severe atrophy and numerous sets of 
dentures had been made in an attempt to provide a 
satisfactory replacement; however, the veteran still 
complained of pain and discomfort.  

The dentist reported severe bone loss in the maxillary 
anterior and mandibular ridge.  The pertinent diagnosis was 
completely edentulous with significant bone loss maxillary 
and mandibular.  The dentist noted that dentures had been 
provided, but due to bone loss they were not quite as 
satisfactory as they would have liked.  

In a subsequent statement, dated in March 1998, the same 
dentist noted that the veteran began receiving treatment at 
the VA medical center in November 1987, at which time he had 
six mandibular anterior teeth; he was wearing full upper 
dentures and a partial lower dentures.  The dentist also 
noted that the veteran had been service-connected for teeth 
7, 8 and 9.  He stated that it appeared that the loss of bone 
in the maxillary anterior was due to trauma.  The dentist 
opined that the maxillary bone loss was due to trauma which 
resulted in loss of teeth 7, 8, and 9; however, he stated 
that the bone loss in the mandible was probably not due to 
trauma.  

On VA dental examination in March 1999, it was noted that the 
veteran was completely edentulous in the maxilla and 
mandible.  There was severe atrophy in the maxilla anterior 
and numerous sets of dentures had been made in an attempt to 
provide a satisfactory replacement.  However, the veteran 
still complained of pain and discomfort.  There was severe 
bone loss in the maxillary anterior and also mandibular 
ridge.  The pertinent diagnosis was completely edentulous 
with significant anterior maxillary and mandibular bone loss.  

The examiner stated that the bone loss might have been due 
totally, or in part, to the accident and it may have been 
compounded by wearing a maxillary denture against natural 
lower teeth.  The dentist explained that a very common 
finding with the above combination was maxillary anterior 
bone loss with or without epulis fissuratum.  The dentist 
explained that many patients who abuse their mouths with 
wearing dentures day and night or wearing the maxillary 
denture without the partial have severe anterior maxillary 
bone loss.  The mandibular bone loss was probably due to his 
periodontal disease and wearing of dentures.  The dentist 
maintained that the anterior bone loss was due to trauma but 
he did not know which source of trauma.  

In medical statement dated in October 1999, the Chief of 
Dental Service at the VA medical center noted that their 
dental records indicated that the veteran began receiving 
treatment in November 1987.  At that time, he was wearing 
complete maxillary and partial lower dentures and had five 
remaining lower anterior teeth.  He was subsequently treated 
as a Class IIa outpatient with service-connection for trauma 
to teeth 7, 8, and 9.  The remaining mandibular teeth were 
extracted due to caries and periodontal disease.  

The dentist noted that the veteran had, and continued to 
have, severe resorption of the bone of his anterior maxilla.  
He explained that they had attempted numerous times to make 
satisfactory dentures or reline dentures with limited 
satisfactory because of the bone loss.  It was recommended 
that a bone graft be placed in the area of resorption but the 
veteran's general health becomes a factor.  The dentist 
stated that he did not know how much, if any, bone was lost 
at the time of the accident; bone may have been lost at that 
time or may have been due to trauma from dentures over the 
years.  The dentist further stated that it was very difficult 
for him to surmise how the bone was lost since there were 
several possible sources and it was severely resorbed when 
they treated the veteran.  

In a medical opinion dated in November 2002, the Chief of 
Dental service stated that he assumed that teeth 7, 8, and 9 
were lost at the time of the inservice accident since new 
partials were inserted November 5, 1958, which included teeth 
1, 2, 3, 7, 8, 9, 14, 15 and 16.  The dentist reported that 
there was no evidence of malunion or nonunion of the right 
maxillary (molar) bone, or of displacement of any bones.  He 
noted that the bone loss of the maxilla was in the anterior; 
the bone loss was significant-he would estimate 90 percent 
loss of the anterior maxilla (premaxilla).  

The dentist further noted that the veteran had a complete 
maxillary denture and partial mandibular denture made in 
March 1983; there was no mention of the loss of bone in the 
maxilla at that time.  A VA dentist noted atrophic maxillary 
anterior ridge in August 1987; dentures were marginally 
satisfactory.  The dentist sated that the sequence of events 
made it apparent that teeth #s 7, 8 and 9 were lost due to 
the MVA during service; those teeth were apparently 
satisfactorily replaced in February 1959.  No mandibular bone 
loss or tooth loss resulted from the accident.  The teeth 
were probably lost due to trauma to the teeth in the 
accident; however, there was no mention of any significant 
bone loss at the time of the accident.  

The dentist further noted that the veteran had had many sets 
of dentures made from 1959 through 1982.  He reiterated that 
the veteran began receiving treatment at VA in 1987.   At 
that time, he had teeth #s 22, 23, 24, 25 and 27, which were 
carious, some decayed into pulp, and all teeth had severe 
periodontitis.  The veteran was wearing a complete maxillary 
denture and a partial mandibular denture.  The lower teeth 
were considered nonrestorable.  

The mandibular teeth were extracted and a lower denture was 
made; later complete maxillary and mandibular dentures were 
made.  Although he did have atrophy of premaxilla, he was 
wearing the dentures satisfactorily until making another set 
of dentures.  A number of dentures and relined dentures were 
made over the next several years, with limited success due to 
loss of the premaxilla.  It was his opinion that the loss of 
the premaxilla was due to trauma from denture use.  

The dentist explained that it had been his experience (41 
years) that patients with an edentulous maxilla and natural 
lower anterior teeth only, chew in the front of their mouths 
and put heavy forces on the premaxilla which causes 
resorption.  The dentist stated that he did not think that 
the bone was lost during or caused by the MVA; he felt that 
the complete maxillary denture was the result of poor 
hygiene, caries, and periodontal disease.  



II.  Duty to assist.

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted, which provides new statutory 
requirements regarding notice to a veteran and his 
representative and specified duties to assist in the 
development of his claims.  On full review of the claims 
folder, the Board finds that all required notice and 
development action specified in the new law have been 
complied with during this appeal.  

Specifically, the July 1999 statement of the case and the 
December 1999 supplemental statement of the case, provided to 
both the veteran and his representative notified them of the 
evidence necessary to substantiate his claim.  In a letter 
dated in February 2003, the veteran was again advised of the 
evidence that would substantiate his claim.  He was also 
informed of what evidence he was responsible for obtaining.  

The Board finds that the duty to assist provided under the 
amended 38 U.S.C.A. § 5103A (West 2002) have been fulfilled 
as all the evidence and records identified by the veteran as 
plausibly relevant to his pending claim has been collected 
for review.  

To implement the provisions of the VCAA, VA promulgated 
regulations published at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2002).  These regulations were meant to clarify the 
operation of the VCAA and were not meant to bestow any new 
rights. 66 Fed. Reg. 45,629 (Aug. 29, 2001).

III.  Due Process Issue

During the course of this appeal the Board undertook 
additional development in accordance with authority granted 
in recently enacted regulations.  38 C.F.R. § 19.9 (2002).  
As a result of that development, the Board obtained the 
November 2002 clarification of the earlier examination 
report.  The veteran, through his representative, argues that 
such development constituted a denial of due process, 
inasmuch as the RO was not given an opportunity to review the 
new evidence, and he was not furnished with a supplemental 
statement of the case that would show what weight VA was 
placing on the newly acquired evidence.

The record reflects that in a February 2003 letter the Board 
provided notice to the veteran and his representative of the 
evidence acquired pursuant to its development.  The veteran 
was informed that he had the right to submit additional 
argument and evidence.  The Board informed the veteran that 
it intended to rely on this evidence in rendering a decision 
in his claim, and by inviting him to respond to the evidence 
implicitly informed him that the evidence could be used to 
deny his claims.  These procedures comply with "fair 
process" requirements set forth by the courts.  Sutton v. 
Brown, 9 Vet. App. 553, 569 (1996).  Inasmuch as these 
procedures complied with the "fair process" requirements, 
they do not result in a denial of due process.

The veteran's argument raises the question of whether he is 
prejudiced by the Board's development of the claim without 
remand to the RO for issuance of a supplemental statement of 
the case.  Under VA regulations, a supplemental statement of 
the case is used to inform an appellant of "any material 
changes in, or additions to, the information included in the 
Statement of the Case or any prior Supplemental Statement of 
the Case."  38 C.F.R. § 19.31 (2002).  There is no 
regulatory requirement that the supplemental statement of the 
case provide information as to the weight placed on the new 
evidence.  The Board's notice served this same informational 
purpose.  The Board's actions also served to assist in 
getting a speedier disposition of the veteran's appeal, since 
it avoided the delays inherent in a remand.

IV.  Legal Analysis.

A.  Entitlement to a compensable evaluation for fractures 
anterior maxilla.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West. 2002).  
Percentage evaluations are determined by comparing the 
manifestations of a particular disorder with the requirements 
contained in the VA's Schedule for Rating Disabilities 
(Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings 
contained in the Rating Schedule represent, as far as can 
practically be determined, the average impairment in earning 
capacity resulting from such disease or injury and their 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1 (2002).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (2002).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  But 
see generally Fenderson v. West, 12 Vet. App 119 (1999) 
(concerning the application of "staged" ratings in certain 
cases in which a claim for a higher evaluation stems from an 
initial grant for service connection for the disability at 
issue).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).  

When all the evidence is assembled, the Board is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; and 
Gilbert v. Derwinski, 1Vet. App. 49, 55 (1990).  

The veteran's service-connected fractures of anterior 
maxilla, right molar and right mandible has been evaluated 
under the criteria for loss of teeth due to loss of substance 
of body of maxilla or mandible without loss of continuity.  
See 38 C.F.R. § 4.150, Diagnostic Code 9913 (2002).  Loss of 
teeth due to loss of substance of body of maxilla or mandible 
without loss of continuity, where the lost masticatory 
surface cannot be restored by suitable prosthesis, is 
assigned a 40 percent evaluation for loss of all teeth, a 30 
percent evaluation for loss of all upper or all lower teeth, 
a 20 percent evaluation for all upper and lower posterior 
teeth missing or all upper and lower anterior teeth missing, 
a 10 percent evaluation for all upper or lower anterior teeth 
missing or all upper and lower teeth on one side missing, and 
a noncompensable evaluation where the loss of masticatory 
surface can be restored by suitable prosthesis.  Note--These 
ratings apply only to bone loss through trauma or disease 
such as osteomyelitis, and not to the loss of the alveolar 
process as a result of periodontal disease, since such loss 
is not considered disabling.  38 C.F.R. § 4.150, Diagnostic 
Code 9913.  

After careful review of the evidentiary record, the Board 
finds that the criteria for a compensable evaluation for loss 
of teeth due to loss of substance of body of maxilla without 
loss of continuity are not met.  38 C.F.R. § 4.7, Part 4, 
Diagnostic Code 9913.  In this regard, the record documents 
that the veteran is edentulous; he has lost all of his 
natural teeth.  However, it has been determined that only 
teeth #s 7, 8 and 9 were lost as a result of the MVA in 
service; many others were reported missing at the time of 
entry to service in September 1957, and all the others were 
subsequently lost due to periodontal disease and wearing of 
dentures.  In his medical opinion, dated in November 2002, a 
VA dentist reported that while teeth #s 7, 8 and 9 were lost 
due to the MVA during service, they were satisfactorily 
replaced in February 1959.  He also noted that there was no 
mention of any bone loss at the time of the accident.  The 
dentist further noted that there was no evidence of malunion 
or nonunion of the right maxillary bone and/or displacement 
of any bones.  

In this regard, the Board notes that the record indicates 
that all the missing teeth, except for teeth 7, 8 and 9 are 
the result of poor oral hygiene, caries and periodontal 
disease.  Therefore, a compensable evaluation based on loss 
of teeth is not warranted.  In addition, while the dentist 
indicates that it has been somewhat difficult, it appears 
that the teeth have been replaced by dentures.  Even if they 
were all non-replaceable, the rating code provides that loss 
of teeth due to periodontal disease is not compensable.  The 
symptomatology associated with the loss of teeth #7, 8 and 9 
does not more nearly approximate the criteria for higher 
evaluation.  Therefore, the Board finds that the criteria for 
a compensable evaluation have not been met since the 
effective date of service connection.  38 C.F.R. § 4.150, 
Diagnostic Code 9913.  

There is also no probative evidence that the fractures of the 
anterior maxilla, right molar and mandible, warranting a 
compensable evidence under the provisions of Diagnostic Codes 
9914 and 9915.  

Finally, the Board notes that there is no evidence in the 
record of the veteran having a loss of half or the complete 
mandible, nonunion or malunion of the mandible, loss of 
ramus, loss of the condyloid or coronoid process, loss of 
maxilla, and loss of hard palate as part and parcel of his 
service-connected disability.  X-ray and other laboratory 
studies have never been interpreted as revealing such 
impairments, and service connection has not otherwise been 
granted in this regard.  Therefore, Diagnostic Codes 9901 
through 9912 (not including Diagnostic Code 9905) are not for 
application in this decision.  See 38 C.F.R. § 4.150, 
Diagnostic Codes, 9901-9904, 9906-9912.  

Accordingly, the preponderance of the evidence is against the 
claim for a compensable rating for fractures of the anterior 
maxilla, right molar, and right mandible.  Thus, the benefit 
of the doubt doctrine is inapplicable, and the claim must be 
denied.  38 U.S.C.A. § 5107 (West Supp. 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


B.  Service connection for bone and complete loss of teeth.

Generally, service connection may be established for a 
disability resulting from personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted within the 
line of duty if the disability is not a result of the 
veteran's own willful misconduct.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a) (2002).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, 
service connection is available for a chronic condition that 
had its onset during service and continues to show 
symptomatology after service, as set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The evidence regarding continuity of symptomatology must be 
medical, unless it relates to a condition that may be 
attested to by lay observation.  

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses and periodontal disease will be considered 
service-connected solely for the purpose of establishing 
outpatient dental treatment.  38 C.F.R. § 3.381(a) (2002).  

In order to establish a compensable basis for the grant of 
service connection, loss of teeth must be due to loss of 
substance of body of maxilla or mandible.  38 C.F.R. § 4.150, 
Diagnostic Code 9913 (2002).  

The veteran has already been service-connected for teeth 
numbered 7, 8 and 9.  These were repaired.  The applicable 
regulations clearly state that replaceable missing teeth will 
be service-connected solely for the purpose of establishing 
entitlement to outpatient dental treatment.  

The evidence does not show that the inservice trauma to his 
teeth involved loss of substance of body of the maxilla or 
mandible.  As mentioned above, in his medical opinion in 
November 2002, the VA dentist concluded that no bone loss 
could be attributed to the motor vehicle accident in service.  
The dentist concluded that the bone loss was the result of 
trauma caused by denture use, and that the need for the 
complete maxillary denture was the result of poor oral 
hygiene, caries, and periodontal disease.  

The veteran's representative contends that secondary service 
connection is warranted in accordance with Allen v. Brown, 7 
Vet App 439 (1995) (en banc).  In Allen the United States 
Court of Appeals for Veterans Claims (Court) held that 
service connection was warranted on a secondary basis where a 
service connected disability caused aggravation, or a 
permanent worsening, of a non-service connected disability.  
The representative argues that since the veteran was provided 
dentures for his service connected teeth, and since the 
examiner attributed some of the bone loss to denture use, at 
least some of the bone loss must be attributed to the 
dentures for the service connected teeth.

However, the examiner's opinion is clearly to the effect that 
the bone loss was attributable to the complete maxillary 
denture, and that this denture was necessitated by causes 
other than the loss of teeth 7, 8, and 9.  The examiner found 
that teeth 7, 8, and 9 had been satisfactorily replaced.  
Thus, the loss of these teeth could not have been the cause 
of any of the veteran's bone loss.

The earlier opinions of the Chief of Dental Service, 
speculate that at least some of the veterans tooth and bone 
loss might be attributable to the motor vehicle accident in 
service.  However, after review of the claims folder, the 
same dentist ultimately concluded that none of the loss was 
attributable to the in-service trauma.

The dentist noted that no mandibular bone loss or tooth loss 
resulted from the accident; he further noted that there was 
no mention of any significant bone loss at the time of the 
accident.  Therefore, the veteran does not have one of the 
dental disorders listed under 38 C.F.R. § 4.150, there is no 
basis for an award of compensation based on the veteran's 
loss of teeth.  Nevertheless, the Board will determine 
whether the veteran has met the requirements for entitlement 
to service connection for a dental disorder, for purposes of 
receiving VA outpatient treatment and services.  See 38 
U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 17.161.  

Under current VA regulations, treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease will be considered service-connected 
solely for the purpose of establishing eligibility for 
outpatient dental treatment, as provided in 38 C.F.R. 
§ 17.161. 38 C.F.R. § 3.381(a). Rating activity should 
consider each defective or missing tooth and each disease of 
the teeth and periodontal tissues separately to determine 
whether the condition was incurred or aggravated in line of 
duty during active service and, when applicable, to determine 
whether the condition is due to combat or other in-service 
trauma, or whether the veteran was interned as a prisoner of 
war.  38 C.F.R. § 3.381(b); see 38 U.S.C.A. § 1712.  

The classes of eligibility for dental treatment are set forth 
in 38 C.F.R. § 17.161.  See 38 U.S.C.A. § 1712.  Only three 
of those classes are potentially applicable in this case, 
which are analyzed below.  

With reference to Class I, those having a service-connected 
compensable dental disability or condition may be authorized 
dental treatment as necessary to maintain oral health and 
masticatory function.  However, as discussed above, the 
veteran does not have a dental disability subject to 
compensable service connection, as set forth under 38 C.F.R. 
§ 4.150.  As such, the veteran does not satisfy Class I 
criteria.  38 C.F.R. § 17.161(a).  

With reference to the Class II criteria, a veteran who has a 
service-connected, noncompensable dental condition or 
disability shown to have been in existence at time of 
discharge or release from active service, may, under certain 
specified conditions, utilize outpatient dental services and 
treatment.  Restrictions include one-time treatment and 
timely application after service, usually within 90 days.  
Additionally, the certificate of discharge or release must 
not certify that the veteran was provided a complete dental 
examination within 90 days prior to discharge or release and 
all appropriate dental treatment indicated by the 
examination.  In the present case, the Board notes that the 
veteran was previously awarded service connection for teeth # 
7, 8, and 9, for purposes of receiving VA outpatient dental 
treatment.  In regard to his total loss of teeth, he did not 
apply for treatment for total loss of teeth within 90 days of 
separation from service.  Thus, he does not meet the Class II 
criteria.  38 C.F.R. § 17.161(b); see 38 U.S.C.A. 
§ 1712(a)(1)(B).  

Finally, under Class II (a) criteria, dental treatment may be 
provided for a service-connected noncompensable dental 
condition which resulted from combat wounds or other service 
trauma.  38 C.F.R. § 17.161; see 38 U.S.C.A. § 1712(a)(1)(C).  
Initially, the Board does not dispute that the veteran was 
involved in a MVA during which he sustained fracture of the 
anterior maxilla.  And, the service medical records clearly 
indicate that it was following the accident that teeth #s 7, 
8 and 9 were found to be missing.  

In fact, the veteran was awarded service connection for teeth 
# 7, 8 and 9, for purposes of receiving treatment.  However, 
there is no persuasive evidence in the record that the 
veteran's total loss of teeth is related to dental trauma.  
Rather, the evidence reflects that the veteran's loss of 
teeth occurred after service, and that caries and periodontal 
disease were a contributory cause.  This fact was noted by 
the VA dentist in his November 2002 medical opinion.  Thus, 
the veteran does not meet the Class II (a) criteria for 
service connection for a noncompensable dental condition 
which resulted from combat wounds or other service trauma.  
38 C.F.R. § 17.161(c); see 38 U.S.C.A. § 1712(a)(1)(B).  

Finally, the Board acknowledges the veteran's contentions 
that in-service incidents led to the loss of his natural 
teeth.  Nevertheless, as the veteran is a layperson without 
medical expertise and training in the field of dentistry, he 
is not competent to comment on the presence of a current 
dental disorder or the causation of such a disorder.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992) 
(laypersons are not competent to offer medical opinions).  

In conclusion, the Board finds that the preponderance of the 
evidence is against a claim for service connection for 
complete loss of teeth with significant bone loss of maxilla 
and mandible.  

The veteran's loss of teeth does not fall under the 
categories of compensable dental conditions set forth in 38 
C.F.R. § 4.150, and the veteran does not meet the 
requirements under 38 C.F.R. § 17.161 for service connection 
for the limited purpose of receiving VA treatment.  As such 
the appeal is denied.  The Board has considered the benefit 
of the doubt rule, but as the evidence is not in relative 
equipoise, that doctrine does not provide a favorable outcome 
in this appeal.  38 U.S.C.A. § 5107(b).  



ORDER

Entitlement to an initial compensable evaluation for 
fractures of the anterior maxilla, right molar and right 
mandible is denied.  

Service connection for complete loss of teeth with 
significant bone loss of maxilla and mandible is denied.  



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

